WINDELS inst
MARX llc/llirl:te€`:di)l'f, LLP w inrle lsn iarx .Cnm

]effrey C. Hr:ffman

_212-237-1°18 _ d l‘ 156 Wesrse\»s¢mer | New voa<, Nv 10019
ll“’“"’M“‘(‘§'?"“n ° *"“'“X~°“m T. 212.237.1000 | F. 212.262.1215

October 10, 2018

Honorable }ohn Micliae] Vazquez

United States District Judge

Martin Luther King, Jr. F ederal Blclg. & U.S.
Courth!ouse 50 Walnut Street, Rooni 4C
Newark, New .lersey 07102

Re: United States v. Paul Par'mar, Criminal No. 18;80§ L/`b
Bail Modirwa¢ion / j "'_z

Dear Judge Vazquez:

In our previous motion to modify Mr. Parmar’s conditions of release, we related the
position of Pretrial Services Officer Robert Hyde; that he does not object to converting home
incarceration to home detention We then provided a very detailed description of the
modifications we were seeking, not realizing that those conditions were encompassed within the
term “home detention.” In light of our better understanding of the Pretrial Services Ofi`ice’S
position, we ask the Court to adopt Mr. I-Iyde”s recommendation for home detention

Tlie standard Order Setting Conditions of Release describes the three different “home
continement” programs and are as follows:

Defendant is to participate in one of the following home confinement program
components and abide by all the requirements of the program which ( ) will or( )
will not include electronic monitoring or other location verification system. You
shall pay all or part of the cost of the program based upon your ability to pay as
determined by the pretrial services office or supervising officerl

(` ) {i) Curfew. You are restricted to your residence every day

( ) from to , or( ) as directed by the pretrial services office
or supervising officer; or

( ) (ii) Home Detention. You are restricted to your residence at all times
except for the following: education; religious services; medical, substance

 

'The open parentheses are for x’s signifying which ol`alternative conditions apply.

{11616159:1}

NswvoiiK,NY l NswiiRuNswlci<.N} | MaolsoN.NJ | sTAMFolin.CT

wiNDELs sir
MARX H§:e§ildor£ tip

Honorable John Michael Vazquez
United States District Judge
October 10, 2018

Page 2

abuse, or mental health treatment; attorney visits; court appearances; court-
ordered obligations; or other activities pre-approved by the pretrial services
office or supervising officer. Additionally, employment ( ) is permitted ( ) is
not permitted

( ) (iii) Home Incarceration. You are restricted to your residence under 24
hour lock-down except for medical necessities, legal visits and court
appearances, or other activities specifically approved by the court. For
puiposes of Location Monitoring, a land line telephone shall be installed in
the residence prior to defendant’s release. Monitoring to include 24 hour
G.P.S. . . . .

As the above language shows, the proposed modifications that the Court rejected are
encompassed within the home detention program that Pretrial Services has recommended2

With home detention, the Pretrial Services Officer obviously has greater discretion and
flexibility than he has with horne incarceration when it is coupled with additional conditions
Home detention is likely to impose less of a burden on Pretrial Services.

The Bail Reform Act provides that, if conditions of release are warranted, the court
should impose “the least restrictive further condition, or combination of conditions [to assure the
person’s appearance and the safety of the community].” 18 U.S.C. §3142(€)(1)(B). lt is not
unusual for conditions to change based on new information that is brought to the Court’s
attention. Mr. Parrnar has developed a track record during the course of his release. The
government argued that the proposed modifications are “inconsistent” with the Court’s initial
imposition of home incarceration, suggesting that an initial bail determination operates as stare
decisis, regardless of what happens later. That is not the law. A defendant always maintains the
opportunity to return to the Court and argue that a condition or conditions are no longer
necessary to accomplish the statutory purposes

 

2 “Defendant may schedule with his Pretrial Services a date and time each week to leave his home, to take care of
household and personal needs, such as food shopping, banking, medical and veterinary appointments, barber
appointments, and other legitimate personal and household needs; should his or his father’s circumstances warrant,
he may leave his home on more than one day per week with his Pretrial Services Officer’s approval of the schedule
and purpose.”

{iisieisazi}

w iN DE Ls hart
M ARX lhll`ix::elidoi‘£ u.e

lionorablc John Michael Vazquez
United States District .ludge
October 10, 2018

Page 3

For all of these reasons, it is respectfully submitted that the Court should accept Pretrial
Services’ recommendation that horne detention, rather than horne incarceration, provides the
appropriate set of conditions of release.

JCH:mvr

 

111616159;1}

